Alice Robie Resnick, J.,
concurring. I concur in the syllabus and the judgment, but write separately in order to further underscore the fact that R.C. 2151.355 allows the juvenile court broad discretion in fashioning the juvenile’s disposition order upon a finding of delinquency and that there is no abuse of that discretion when consecutive sentences are imposed.
R.C. 2151.01 directs the courts to liberally interpret and construe R.C. Chapter 2151 so as to effectuate the following purposes:
“(A) To provide for the care, protection, and mental and physical development of children subject to Chapter 2151. of the Revised Code;
“(B) To protect the public interest in removing the consequences of criminal behavior and the taint of criminality from children committing delinquent acts and to substitute therefor a program of supervision, care, and rehabilitation;
“(C) To achieve the foregoing purposes, whenever possible, in a family environment, separating the child from its parents only when necessary for his welfare or in the interests of public safety[.]”
By authorizing courts to liberally construe the juvenile court statutes, the General Assembly recognized the multitude of situations which come before courts requiring them to employ various sanctions when disposing of juvenile delinquency cases. Therefore, the General Assembly provided the courts with broad discretion in R.C. 2151.355(A)(11) to fashion creative dispositions that will effectuate the statutory purposes. I fail to see how commitment for consecutive terms would be excluded from the discretion granted in the language “any further disposition that the court finds proper.” To give this phrase its plain and ordinary meaning and the only sensible effect, we must interpret it as giving the juvenile judge broad discretionary authority to fashion dispositions for delinquents that are not specifically enumerated in the juvenile code as long as the dispositions are to further implement the rehabilitation of the delinquents. The juvenile court is best able to view the evidence and witnesses at the dispositional hearing and therefore determine what is required to fully and completely rehabilitate the delinquent juvenile.
As noted in a footnote in the majority opinion, the General Assembly revised R.C. 2151.355 to include a provision specifically authorizing the juvenile courts to order commitment for consecutive terms. By adding this provision, the General Assembly intended to end the apparent confusion among the courts of appeals as to juvenile courts’ authority to make such a disposition.
The juvenile involved in .this case makes clear that the court in In re Samkas (1992), 80 Ohio App.3d 240, 608 N.E.2d 1172, was correct when it found that the needs of rehabilitation vary from juvenile to juvenile. One type of commitment does not fit all juveniles. Juvenile courts need broad discretion to fashion the *163appropriate time for complete and lasting rehabilitation. The trial court did not abuse its discretion by determining that the juvenile in this case required consecutive terms of commitment in order to better effectuate rehabilitation.
Douglas, J., concurs in the foregoing concurring opinion.